Title: Board of Visitors, University of Virginia, 6 October 1826
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Friday, Oct. 6th. The board met pursuant to adjournment: present the same members as yesterday.
                        Resolved that the library of the University shall be under the following regulations:
                         The books shall be kept in the upper room of the rotunda.
                        The library shall be under the care of a librarian appointed by the Visitors, who shall hold his office
                            during their pleasure, and shall receive as a compensation for his services, a salary of two hundred and fifty dollars per annum, to be paid quarterly.
                        To aid in the performance of his duties, he may employ any assistants approved by the faculty. He shall be
                            responsible for their conduct; and they may be removed at any time, either by himself or by the faculty.
                        He shall have the use of a dormitory, free of rent; may attend any of the lectures in the University without
                            fee, and shall have free use of the books of the library; but he shall carry none beyond the precincts of the University,
                            he shall take none from the library, the removal whereof is interdicted by the faculty, he shall return all taken out,
                            within such time as the faculty shall prescribe, he shall be answerable for all damage, to the books, apartment, furniture
                            or other property of the library, arising from any neglect or breach of his duty, and especially for all books taken from
                            the library, contrary to rule.
                        For neglect of duty or misconduct in office, his functions may be suspended by the faculty, in the recess of
                            the board of Visitors, & the suspension may be continued till the board shall reinstate him. During such
                            suspension, his salary shall cease, unless otherwise ordered by the board of Visitors.
                        All vacancies in the office of librarian, occurring during the recess of the Visitors, whether by death,
                            resignation, suspension or otherwise, shall be filled pro tempore, by an appointment by the faculty, to continue not
                            longer than the next meeting of the visitors.
                        He shall keep a book in the library, in which he shall regularly enter every volume taken out, whether by a
                            student, professor, or himself; with the time when the same was taken, and when returned: so that it may be always known
                            in whose hands every book is, & the time it has been in the hands of the borrower.
                        The librarian shall conform to all such rules as shall from time to time, be prescribed for his conduct by
                            the board of visitors, or by the faculty, in pursuance of authority vested in them by the Visitors; and it is especially
                            enjoined on him to be vigilant in preserving the books, room, & its furniture from all manner of injury: and, to
                            this end, it shall be his duty to report to the proper authority, all breaches of the rules for the government of the
                            library, committed by a student. He shall regularly debit the student with all fines & damages incurred by him, on
                            account of the library, and report the same to the bursar, that the amount may be retained out of the deposit which will
                            be herein required.
                        He shall see that every book belonging to the library be in its place on the shelves, upon the first day of
                            every meeting of the Visitors; and not removed during their sitting, unless by their permission: in order that the whole
                            library may be subject to their inspection.
                        Accurate catalogues of the books shall be kept by the librarian, and copies thereof, from time to time,
                            furnished to the Visitors, professors, students and others, as shall be directed by the faculty.
                        At every meeting of the board of visitors, the whole library shall be carefully inspected, by the proctor
                            alone, or by the proctor and such committee as the board shall appoint, in order to ascertain whether each volume be in
                            its place, & in proper preservation, and a written report of the condition of the library shall be made to the
                            board by such inspectors.
                        The professors of the University shall, at all times, have free use of the books of the library, and free
                            access thereto, in the confidence that they will not keep the books longer than while in actual and active use, and that
                            they will leave with the librarian a note of the books borrowed.
                        Such books as, on account of their rarity, value, peculiar liableness to injury, or for other good reason,
                            ought not to be carried from the library, shall be designated by the faculty; and being so designated, they shall not be
                            loaned to any one, or be carried from the library by any person, except by special permission of the faculty.
                        Students may borrow from the library all books not so prohibited, under the following regulations:
                         First—before any book shall be loaned to a student, the faculty shall prescribe by a general
                            regulation, the authority on which books shall be delivered to the student by the librarian, and the time within which
                            they shall be returned—regulating that time with reference to the size of the volume loaned, & to a diligent use
                            of it by the student. and no book shall be loaned by any other than the librarian, or on any other authority than that
                            prescribed by the faculty.
                        Secondly—books shall be lent to the student for the purpose of reading only, and not for the ordinary
                            purpose of getting lessons in them as school books.
                        Thirdly—no student shall have more than three volumes in his possession at any time.
                        Fourthly—If a student shall not return a borrowed book within the time limited by the faculty, he shall
                            receive no other until it be returned or paid for; and he shall moreover, pay, for every day’s detention beyond the
                            limitation, ten cents.
                        Fifthly—if any student deface, injure or lose any book of the library, he shall pay the value of the book,
                            if defaced; double the value, if otherwise injured; & threefold, if lost; and shall be suspended from the
                            privilege of borrowing, during such time as the faculty shall adjudge; but if the book defaced, injured, or lost be a
                            volume of a set, the case shall be referred to the faculty, and the student may be compelled by their order, either to pay
                            the fine, or to pay for the whole set, or replace it, he taking the old, and being relieved from the fine.
                        Sixthly—before any student shall be permitted to borrow any book from the library, or to use any, he shall
                            deposit with the bursar, the sum of ten dollars, and deliver the bursar’s receipt therefore to the librarian for safe
                            keeping. The receipt shall purport that the deposit is on account of the use of the library, & to be accounted for
                            according to the laws of the University. The deposit shall be accounted for by the bursar, as follows: all fines incurred
                            by the student and all damages assessed against him, on account of the library, shall be paid out of it, and the balance
                            returned to the student at the end of the session. A monthly settlement shall be made by the librarian with the bursar, on
                            account of this deposit; & whenever the whole deposit is exhausted, it shall be renewed by a like sum, or such
                            smaller sum as the faculty may direct. Until so renewed, the privilege of the student to use the library shall cease. If
                            the student object to any charge made against him by the librarian, the faculty shall decide.
                        The library shall be open to students every day except Sunday, during such hours as the faculty shall
                            prescribe: but they shall be admitted within it, only for the purpose of consulting such books as they do not desire to
                            carry from the library; and not for the purpose of borrowing books, or returning those already borrowed. Borrowed books
                            shall be delivered out, and received back, at some convenient place without the library, to be designated by the faculty,
                            within the hours when the library is open.
                        Students desiring to enter the library for the purpose of consulting books therein, shall obtain tickets of
                            admission, in such manner as the faculty shall prescribe. The numbers to be admitted at any one time, shall be so limited
                            as to secure order; such admissions shall be only within the regular hours for keeping open the library, and shall always
                            be in presence of the librarian or one of his assistants. While so admitted, the student shall observe perfect order and
                            decorum, shall preserve silence, shall abstain from injury, either to the books, the building, or the furniture, and he
                            shall take no book from its shelf. Of any book that he shall wish to consult, he shall furnish a memorandum to the
                            librarian or his assistant; and the librarian or his assistant shall place the book on the table provided for that purpose
                            for the use of the student & shall return it to its place, when the student <h>as done with it.
                        If any student, while in the library, shall do any damage, to any book, or to the building or furniture, or
                            other property belonging to the University, he shall pay such damages as shall be assessed therefore by the faculty; and
                            for this or any other misconduct while in the library, he shall be liable to such other punishment as the board in their
                            discretion may adjudge.
                        Strangers whom the librarian may be willing to attend, may visit the library at such hours & in such
                            numbers as the faculty may prescribe: but, to prevent derangement of the books, they are to take no book from the shelf,
                            but in his presence. They may also be permitted to consult any book, to read in it; make notes or quotations from it, at
                            the table, under such accommodations and arrangements as the librarian shall prescribe, on his own responsibility.
                        13.Resolved, that as soon as the sanction of the legislature can be obtained, there shall be established in the
                            University, a Court of Record, to be called "The Court of the University," and to be organised as followeth:
                        The professor of Law, shall be, ex officio, sole Judge of the Court, and shall
                            receive, as compensation for his judicial services, a salary not exceeding five hundred dollars, to be regulated by the
                            Visitors & paid in like manner with his salary as professor of Law.
                        This Court shall have concurrent jurisdiction with the County court of Albemarle, over all offences against
                            the laws of the land, except felonies, committed, by any, within the precincts of the University; and over all such
                            offences, committed, by students, within the county of Albemarle. It shall moreover have jurisdiction over all such
                            offences committed by students against the laws of the University, as shall from time to time, be made cognisable therein,
                            by the Visitors.
                        Proceedings in this court for the punishment of offences against the laws of the land, shall be, in all
                            respects, according to the course of the Common law courts in this Commonwealth, and proceedings for the punishment of
                            offences against the laws of the University, shall be according to the course prescribed by those laws.
                        The Judge of the court shall be a Conservator of the Peace, within the county of Albemarle; and, within that
                            limit, shall have the same power as a justice of the peace for the county, to arrest any one charged with an offence, to
                            issue warrants for that purpose, to take recognisances of the peace, recognisances of good behaviour, and recognisances
                            for appearance, either in his own court, or any other court where the offence may be cognisable.
                        The terms of the Court shall be monthly and quarterly, to be held on the  Monday of each month, except April,
                            August and September; & continued from day to day, and from time to time, as long as the business shall require.
                        The quarterly terms shall be in November, March, May and July; and shall have jurisdiction of all causes
                            cognisable in the Court.
                        The monthly terms shall be in October, December, January, February, and June; and shall have concurrent
                            jurisdiction with the quarterly terms, of such causes only as are not tried by a jury.
                        At every quarterly term, a grand jury from the body of Albemarle county shall be summoned &
                            impannelled, and solemnly charged on oath, to present all offences cognisable in the court. Every person qualified as a
                            grand-juror for the County court of Albemarle, and, moreover, all students of the University above the age of nineteen
                            years, *and all hotel keepers of the University, shall be competent grand jurors in the Court of the University; and a due
                            proportion of such students, under the direction of the Judge, shall be impannelled on every grand jury.
                        Petit-jurors for the court of the University shall be qualified in like manner as petit-jurors for the County
                            court of Albemarle, except that no student shall be of the petit jury.
                        The Proctor of the University shall be the sergeant of the Court; and he, with such deputies as the judge may
                            approve, shall summon all its juries, execute all its process, original, mesne, and final—and perform all the duties in
                            relation to the court,and to the judge thereof in vacation, that are performed by the sheriff of a county, in relation to
                            the county court, and the justices thereof in vacation.
                        The Sergeant and his deputies shall be conservators of the peace, within the county of Albemarle; and may
                            command the posse comitatus, in like manner as the sheriff, to enable them to execute their
                            lawful authority. He shall have the same fees of office as are allowed a sheriff for similar services.
                        The court shall have the same power to issue process beyond its jurisdiction, & the same power to
                            compell obedience to its lawful process & lawful orders, with that possessed by a County court in similar cases.
                        Until some other place of confinement be provided by law, the jail of Albemarle county, shall be used as the
                            jail of the Court of the University, & the keeper thereof shall receive & detain in safe custody all
                            persons lawfully committed thereto, by the said Court or its officers, or by the judge thereof in Vacation, in the same
                            manner as if they had been committed by the authority of the County Court of Albemarle.
                        The Court shall appoint its own clerk, who shall hold his office during the pleasure of the court, shall give
                            bond & security for the performance of its duties in such penalty as the Visitors shall prescribe, shall receive
                            fees of office such as are allowed the clerk of the County court for similar services, and receive such further
                            compensation for the performance of his duties as shall be allowed him by the visitors from the funds of the University.
                        All Counsel & attornies licensed to practice in the courts of this Commonwealth, may practice in the
                            Court of the University, on taking the proper oaths of office; and the Court shall appoint from among them, one who shall
                            prosecute all pleas of the Commonwealth in that court, and shall receive the same fees and compensation for his services,
                            as are allowed to an attorney for the Commonwealth, in a superior Court of law, to be paid in the same manner.
                        A memorial shall be presented to the legislature, at their next meeting, by the rector, on behalf of the
                            rector and visitors, praying the establishment of a court for the University, on the principles of the foregoing
                            enactment, or on such other principles as their wisdom may prescribe.
                        14.Resolved that for enactment 76, shall be substituted the following: If any student be irregular or making
                            undue proficiency in all his classes for more than a month after his parent or guardian has been informed; or if the
                            faculty are satisfied that he is not fulfilling the purposes for which he was sent to the institution, and is not likely
                            to fulfill them, and his parent or guardian shall not withdraw him after having received timely notice thereof; the
                            faculty may dismiss him: but they shall not exercise this power till they shall have given the student written information
                            of the objections to his conduct, and have afforded him an opportunity of explanation and defence. Their order of
                            dismissal shall assign the cause thereof, shall be communicated to the parent or guardian, and laid before the Visitors at
                            their next meeting.
                        15.Resolved, that enactment 84. shall be amended as follows: after ’their own family’ add ’and farther, that it
                            be a condition expressed in the same lease that no hotel keeper shall entertain in his hotel, or within the precincts, any
                            expelled student, for the term of five years after such expulsion; or any dismissed or suspended student, during the
                            continuance of such dismission or suspension.’
                        16.Resolved that enactment 85. be amended as follows: strike out, from the word ’elsewhere’ to the end.
                        17.Resolved that enactment 87, prescribing changes in the lecturing hours previously allotted to the several
                            schools, be repealed.
                        18.Resolved that enactment 90. be amended by the following addition: and it is further enacted that no student
                            shall, for the time above specified, admit any student into his dormitory who has been, or shall be expelled from the
                            institution; nor shall he admit any student who has been or shall be dismissed or suspended from it, during the
                            continuance of such dismission or suspension: under pain of such punishment as the faculty may choose to direct.
                        19.Resolved that every student shall be required to have his name painted on the door of his dormitory; and no
                            student shall be allowed to change his dormitory without permission from the faculty.
                        20.Resolved that each student who may reside without the precincts, shall be required to register his place of
                            residence with the proctor.
                        21.Resolved that each student shall be furnished gratuitously by the proctor, with a copy of the enactments at
                            the time of his matriculation.
                        22.Resolved that any combination of students to do an unlawful act, shall subject the offenders to any of the
                            punishments, at the discretion of the faculty.
                        23.Resolved that no suspended student shall be permitted to reside within five miles of the University, during
                            the continuance of such suspension, unless with the consent of the faculty.
                        24.Resolved that each professor shall be at liberty to occupy the dormitories adjoining his pavilion, or either
                            of them: he paying the rent and making the repairs required of students occupying dormitories.
                        The board adjourned to tomorrow.
                        
                            
                                
                            
                        
                    